UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6934



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                              Plaintiff - Appellant,

          versus


PATRICK CONROY, Warden; THOMAS P. CORCORAN,
Former Warden; CHARLES H. SMITH, Assistant
Warden; SAMUEL HAWKINS, Security Chief; LEHR-
MAN DOTSON, Assistant Warden; MAURICE VICE,
C.O.I.; DAVID BARRELL; COREY BROWN; DARNELL
DUNSTON, Each above defendant is sued in their
official and individual capacity,

                                           Defendants - Appellees.




                            No. 00-7182



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                              Plaintiff - Appellant,

          versus


PATRICK CONROY, Warden; JOHN JOSEPH CURRAN,
JR.; WILLIAM W. SONDERVAN; ANGELO LEE, Lieu-
tenant; LARRY TROY, Captain; SHARON MARTIN,
Officer; A. SMITH, Officer,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
1728-L, CA-00-645-L)


Submitted:   October 12, 2000          Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Nicholas Warner Jones appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Jones v. Conroy,No. CA-00-1728-L (D.

Md. June 28, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 3